Citation Nr: 1713466	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  09-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine from July 12, 2011.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, on behalf of the RO in Los Angeles, California, which granted, in pertinent part, an increased rating of 10 percent for DDD of the lumbar spine.  An October 2011 rating decision, i.e., supplemental statement of the case (SSOC) granted an increased rating of 20 percent for DDD of the lumbar spine effective July 12, 2011.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2012, the Veteran and his spouse testified at a travel board hearing at the RO before the undersigned; a transcript of which is of record.  

This matter was remanded by the Board in September 2012.  In a May 2016 decision, the Board, in pertinent part, granted the Veteran's claim for entitlement to a rating in excess of 10 percent for DDD of the lumbar spine prior to July 12, 2011, assigning a rating of 20 percent disabling from February 27, 2008, through July 11, 2011, and remanded the issue of a rating in excess of 20 percent from July 12, 2011, for further development.  This matter has returned to the Board for appellate consideration.  

The Board notes in passing that a June 2013 rating decision awarded the Veteran service connection for light lower extremity radiculopathy and assigned a rating of 20 percent disabling, effective March 27, 2013.  As the Veteran has not expressed dissatisfaction with the June 2013 rating decision, or has not otherwise suggested he desires appellate review of the assigned rating in connection with the lower back issue before the Board, the radiculopathy evaluation will not be addressed.

A January 2016 rating decision denied entitlement to service connection for OSA and entitlement to TDIU.  In January 2017, the Veteran timely filed a notice of disagreement with that decision, thereby placing these issues in appellate status.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Indeed, a statement of the case (SOC) has not yet been issued for the January 2016 denial; therefore, remand is required for the issuance of a SOC.  Id.  Additionally, the Board notes that the Veteran's claim for TDIU is inextricably intertwined with the issue of entitlement to service connection for OSA.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding issues are inextricably intertwined when a decision on one issue would have a significant impact on a veteran's claim for the second issue).  

The issues of OSA and TDIU are further addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since July 12, 2011, the Veteran's low back disability was manifested by painful motion with some functional impairment akin to, at worst, forward flexion of the thoracolumbar spine measured at greater than 30 degrees, but not greater than 60 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DDD of the lumbar spine since July 12, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in April 2007, February 2009, and February 2013.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA and private medical records, as well as statements from the Veteran and his representative.  The March 2013 and July 2016 VA examination reports reflect that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), wherein the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  The Board has reviewed the March 2013 and July 2016 VA examination reports for the Veteran's low back disability and finds that they collectively comply with those requirements.  As discussed below, range of motion was noted as normal in the July 2016 VA examination and did not reflect pain in forward flexion.  Thus, it reasonably follows that the Veteran would not exhibit additional functional loss due to pain noted on passive and non-weight-bearing motion.  Unfortunately, retroactive motion testing cannot be performed, and thus, it is not possible to determine the Veteran's range of motion in the manner now required by Correia for the period prior to July 2016.  Moreover, the Veteran has not alleged any prejudice caused by a deficiency in the examinations. 


Most recently, in a May 2016 decision the Board remanded the claim for additional development.  Pursuant to the Board's remand, the AOJ reviewed the pertinent medical records associated with the claims file after the AOJ's last adjudication in June 2013, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim for an increased rating in excess of 20 percent disabling for DDD of the lumbar spine in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (201); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

The Veteran's thoracolumbar spine disability was previously evaluated at 20 percent disabling under the General Rating Formula for Disease and Injuries of the Spine, Diagnostic Codes 5235-5243.  Under Diagnostic Code 5237, a 20 percent rating is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion (ROM) of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reserved lordosis, or abnormal kyphosis.  A 40 percent rating is assigned where there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Additionally, Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  As indicated by Note (1), for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

	Factual Background

As a preliminary matter, the Board notes the extensive procedural history in this case.  A July 1972 rating decision granted the Veteran service connection for chronic low back strain and assigned a noncompensable rating.  The July 2007 rating decision currently on appeal increased the rating for low back disability (characterized as DDD of the lumbar spine) to 10 percent, effective February 28, 2007, the date of receipt of the Veteran's increased rating claim.  An October 2011 SSOC recharacterized the Veteran's low back disability as lumbar strain with limited motion and positive straight leg raising, and assigned an increased disability rating of 20 percent, effective July 12, 2011.  The Veteran asserts entitlement to a rating in excess of 20 percent for DDD of the lumbar spine from July 12, 2011.  

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

As mentioned, the Veteran and his spouse testified at a travel board hearing in September 2012.  At that time, the Veteran reported he had not undergone any surgical treatment for his back; however, he had received physical therapy in the past.  The Veteran reported that he took medications, including Ibuprofen cyclobenzaprine (muscle relaxant).  The Veteran reported experiencing muscle spasms on a daily basis in his lower back.  He further indicated that he had a sedentary job and would get up and walk around if he felt his back was tightening up.  He stated that when he hunched over or leaned forward he would feel more comfortable.  The Veteran reported that his back problems caused him to sporadically miss work.  He further stated that his back injury had an impact on his twisting, bending, and stooping, and that he had to be mindful in turning.  The Veteran reported trouble standing in place.  Additionally, the Veteran's spouse indicated that the Veteran's back could go out at any time, including when driving, washing dishes, or just standing.  She reported that his pain and the muscle spasms have become more frequent over the years.

The relevant medical evidence of record consists of VA and private treatment records, as well as reports of VA examinations conducted in March 2013 and July 2016.  

Report of the March 2013 VA back examination documents the Veteran's statements of continuous low back pain, described as dull to sharp pain, which radiates to his right leg.  The Veteran further reported numbness and tingling in his right leg.  The Veteran received chiropractic and acupuncture treatment with improvement.  Additionally, the Veteran reported flare-ups and increased pain with bending.  

Physical examination revealed ROM measurements as follows: forward flexion limited to 60 degrees with pain; extension limited to 20 degrees with pain; lateral flexion limited to 20 degrees with pain, bilaterally; and lateral rotation limited to 20 degrees with pain, bilaterally.  Similar findings were noted after repetitive-use testing.  The functional impairment was noted as excess fatigability and pain on movement.  The Veteran was noted to have pain to palpation.  Muscle spasms were also noted; however, the examiner indicated it did not result in abnormal gait or spinal contour.  Straight leg raising test was positive, bilaterally, which suggested radiculopathy in the right lower extremity.  No other neurologic abnormalities, e.g., bowel or bladder impairment, or findings related to a thoracolumbar spine (back) disability were noted.  No muscle atrophy was noted.  The Veteran was not found to have IVDS of the thoracolumbar spine.  The examiner noted the functional impact of the Veteran's thoracolumbar spine disability on his ability to work.  Specifically, the examiner noted that the Veteran cannot lift more than 10 lbs., is limited to how much he can carry, pull, or push, and limited to how much he can bend.  The Veteran is limited to standing no more than 30 minutes and driving no more than an hour; however, no limits were noted on walking.  X-ray imaging of the thoracolumbar spine was performed and confirmed arthritis.  The Veteran was diagnosed with lumbosacral strain, degenerative arthritis of lumbar spine, and lumbar radiculitis, right sciatica.

Report of the July 2016 VA back examination documents the Veteran's statements of recurrent back pain for the last several decades.  The Veteran reported that "from time to time his back hurts and he cannot get up or move around and perform any daily activities."  He reported that flare-ups occur with lifting heavy weight or sometimes just reaching sideways or forward while sitting.  The Veteran reported his pain level can reach up to 8 on a scale of 0-10.  He reported taking medication, including Ibuprofen and cyclobenzaprine for muscle spasms when he has his flare-ups.  The Veteran reported he benefited from chiropractic and acupuncture treatment in the past.

Physical examination revealed normal ROM measurements.  Specifically, ROM was noted as follows: forward flexion to 90 degrees; extension to 30 degrees; lateral flexion to 30 degrees, bilaterally; and lateral rotation to 30 degrees, bilaterally.  The examiner noted that objective evidence of pain was only noted on left lateral flexion, but did not result in or cause functional loss.  Similar findings were noted after repetitive-use testing.  No additional loss of function or ROM after repetitive-use testing was noted.  No objective evidence of pain with weight-bearing was noted.  No guarding or muscle spasm was noted.  No muscle atrophy was noted.  Sensory examination was normal.  Straight leg raising test was negative, bilaterally.  However, radicular pain in the right lower extremity was noted.  No other neurologic abnormalities, e.g., bowel or bladder impairment, or findings related to a thoracolumbar spine (back) disability were noted.  The Veteran was not found to have IVDS of the thoracolumbar spine.  The Veteran was diagnosed with degenerative arthritis of the lumbar spine.

VA and private treatment records since July 12, 2011, consistently reflect complaints, symptoms, and treatment for DDD of the lumbar spine.  In particular, they reflect chronic back pain described as 6 (on average) on a scale of 0-10.  A VA treatment record dated in May 2016 reflects that x-ray imaging of the lumbar spine revealed multi-level mild to moderate degenerative changes with mild narrowing of disc spaces, worse at L4-L5.  There is a redemonstration of hypertrophy of bilateral articular processes of L4-L5.  No fracture, dislocation, or bone destruction is noted.  Additionally, a VA treatment record dated in July 2016 (within one week after the July 2016 VA examination) reflects that the Veteran reported he "cannot walk, sit, or lay down without feeling pain," and that he continues to take medication for muscle spasms.  At that time, the Veteran described his pain level as a 7 on a scale of 0-10.



      Analysis

Upon review of the evidence of record, the Board finds that an increased disability rating in excess of 20 percent for the Veteran's service-connected DDD of the lumbar spine is not warranted.

In making this finding, the Board accords significant probative weight to the VA examinations provided in March 2013 and July 2016.  The Board finds that the findings of the VA examiners to be the most probative evidence of record as to the nature and severity of the Veteran's service-connected disability.  The findings and diagnoses were provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusions reached.  As such, the examinations are persuasive and entitled to great probative weight.  Nieves-Rodriguez, supra. 

In this case, the March 2013 VA examiner noted, in pertinent part, forward flexion limited to 60 degrees with pain; extension limited to 20 degrees with pain; lateral flexion limited to 20 degrees with pain, bilaterally; and lateral rotation limited to 20 degrees with pain, bilaterally.  The Board notes, however, that the July 2016 VA examiner noted forward flexion to 90 degrees; extension to 30 degrees; lateral flexion to 30 degrees, bilaterally; and lateral rotation to 30 degrees, bilaterally.  Specifically the July 2016 examiner noted that objective evidence of pain was only noted on left lateral flexion, but did not result in or cause functional loss.  He also noted similar findings after repetitive-use testing.  The Board is cognizant that the July 2016 VA examination was primarily scheduled in connection with the Veteran's pending TDIU claim; however, it provides objective evidence of the Veteran's current severity.  Considering the totality of the evidence since July 12, 2011, the evidence shows that, at worst, the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees, thus, not meeting the criteria for a rating in excess of 20 percent disabling under the applicable diagnostic code.  

The Board has considered the Veteran's statements that he cannot walk, sit, or lay down without feeling pain.  Furthermore, the Board recognizes that these statements were made days after the July 2016 VA examination.  However, as mentioned, the Veteran described his pain level at that time as a 7 on a scale of 0-10.  The Board notes that at the July 2016 VA examination, the Veteran reported that his pain level can reach up to 8 on a scale of 0-10, and previously reported pain level of 6 on average.  The Board also notes that the Veteran's statements regarding functional impact, i.e., not being able to walk, sit, or lie down without pain, have previously been demonstrated by the record.  As such, the Board finds that the examiner had the benefit of considering the full nature and severity of the service-connected disability.  The Veteran is clearly competent to make these statements as they relate to observable symptomatology.  Notwithstanding, the probative medical evidence outweighs the lay statements.  The medical findings directly address the criteria under which the Veteran's low back disability is evaluated.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that a preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating in excess of 20 percent disabling for DDD of the lumbar spine.

Next, the Board has considered the additional limitation of function due to factors such as low back pain, weakness, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. at 204.  The March 2013 VA examiner, while noting that pain in the Veteran's lumbar spine flexion began with flexion and extension at 60 degrees and 20 degrees, respectively, also noted that there was functional loss and/or impairment due to fatigue, weakness, or incoordination on repetitive motion testing.  Such findings, however, do not indicate a disability picture akin to having a low back flexion limited to 30 degrees or less as is necessary in order to achieve a higher evaluation under Diagnostic Code 5237.  Specifically, the measured ROM, including after repetitive-use testing, accounted for the functional loss due to pain and fatigability.  Moreover, the July 2016 VA examination reflects improved ROM, with objective evidence of pain noted only on lateral flexion, but that the pain did not result in additional functional loss after repetitive-use testing.

The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. At 43; see 38 C.F.R. § 4.40.  

The Board has considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question, other than that already granted by the RO, i.e., 20 percent rating for radiculopathy of the right lower extremity.  As the medical evidence does not show such impairment, the Board finds that a separate evaluation for associated neurological impairment is not warranted at this time.  In this regard, the Board notes that the July 2016 VA examiner indicated that motor and sensory examination of the lower extremities was normal.  The Board has also contemplated assigning a disability rating based on incapacitating episodes, which the Veteran has claimed he experienced.  However, there is no showing of a physician-prescribed bed rest, and thus, no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based on incapacitating episodes is not warranted for this time period.  

      Extraschedular Rating

The Board has further considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the rating criteria describe complications attributable to DDD of the lumbar spine, such limitation of motion and muscle spasms or guarding resulting in abnormal gait, and provide for higher ratings for more severe disability levels if such develop in the future.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for DDD of the lumbar spine.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to an increased rating in excess of 20 percent disabling for DDD of the lumbar spine is denied.  


REMAND

The Board notes that the issue of entitlement to a TDIU has been raised by the record in the context of an increased rating claim.  However, the Board also notes that in January 2016, the Veteran filed a VA 21-8940 for TDIU due to his disabilities, including low back, heart condition, posttraumatic stress disorder, and OSA.  In effect, the Veteran is pursuing a more general TDIU rather than one specific to his lower back disorder alone.  As mentioned above, a January 2016 rating decision denied entitlement to service connection for OSA and entitlement to TDIU.  In January 2017, the Veteran timely filed a notice of disagreement with that decision and requested review by a Decision Review Officer.  As such, the Board finds that remand will promote judicial economy and fairness to the Veteran.  See generally Harris, 1 Vet. App. at 183.  Moreover, the Board must remand these matters for issuance of a SOC.  Manlincon, 12 Vet. App. at 240.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran addressing the issue of entitlement to service connection for OSA and entitlement to a TDIU due to service-connected disabilities.  Inform the Veteran and his representative of the time period in which to submit a timely substantive appeal as to those matters.  If, and only if, the Veteran perfects his appeal, the AOJ should return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


